The Attorney         General of Texas
                     January 5, 1978




Ms. Betty J. Anderson, Executive         Opinion No. B- 1110
  Secretary
Texas State Board of Examiners in        Re: Whether applicants
  the Basic Sciences                     for licensing as.chiro-
319 Sam Houston Building                 practors must hold .basic
Austin, Texas                            sciences certificate.

Dear Ms. Anderson:

     you inquire whether~the 1977 amendment to section 10
of article,4512b, V.T.C.S. (Acts 1977, 65th Deg., ch. 75 at
151), exempts certain chiropractors from the requirements
of article 459Oc, V.T.C.S., the Basic Sciences Law. Sec-
tion 1 of article 459Oc provides as follows:

            No person shall be permitted to
          take an examination for a license
          to practice the healing art or any
          branch thereof, or be granted any
          such license, unless he has presented
          to the Board or officer empowered
          .to issue such a license as the appli-
          cant seeks, a certificate of profi-
          ciency in anatomy, physiology,
          chemistry, bacteriology, pathology,
          and hygiene and public health, here&
          inafter referred to as the basic
          sciences, issued by the State Board
          of Examiners in the Basic Sciences.

It is-well established that chiropractors practice a healing
art within this provision.  See V.T.C.S. art. 459Oc, § 16;
Attorney General Opinions V-1081, V-988 (1950). See generally
Attorney General Opinion Ii-913 (1976). The certificate of
proficiency can be earned by passing .an examination given by
the Basic Sciences Board or by completion of college courses
in the basic sciences. V.T.C.S. art. 459Oc, 9.9 6., 16-a.

     Article 451213,V.T.C.S., governs the licensing of chiro-
practors by the Texas Board,of Chiropractic Examiners.  Sec-
tion 10 of the statute requires applicants for a license to




                               P. 4546
MS.   Betty J. Anderson    - Page '   (H-1110)


pass a written examination given by the Board. Prior to the
recent amendment, this section permitted the Board to license
applicants on the basis of a standardized national exam:

              The Board may grant a license without
            a written examination to an applicant
            that holds a National Board of Chiropractic
            Examiners certificate who meets the re-
            quirements of this chapter and who has
            satisfactorily passed a personal inter-
            view and a practical examination and
            has paid an additional fee of Fifty
            Dollars ($50).

Acts 1973, 63rd Leg., ch. 94, at 211. In granting licenses
under this provision, the Board required applicants to present
the certificate of proficiency in the basic sciences provided
for in article 459Oc, section 1.

       The 1977 Act amends the quoted provision to read in part:

              The Board shall grant a license without
            a written emtion      to an applicant that
            holds a National Board of Chiropractic
            Examiners certificate. . . .

Acts 1977, 65th Leg., ch. 75, at 152 (emphasis added). Other
amendments provide for Board review of the adequacy of the
national exam, and prohibit the Board from~requiring examina-
tions in addition to those set out in the statute. The Board
has construed the word "shall" in Senate Bill 446 to give it
a mandatory duty to grant licenses to applicants who hold the
National Board of Chiropractic Examiners certificate, even
though those persons have not demonstrated proficiency in the
basic sciences as required by article 459Oc, section 1.

     Although the word "shall" generally connotes a mandatory
duty, Chisholm v. Bewley Mills, 287 S.W.Zd 943 (Tex. 19561, we
believe the duty imposed by the 1977 Act relates to the Board's
acceptance of the national exam results in lieu of its own exam.
Our careful examination of the legislative history reveals no
indication that the Legislature intended to exempt chiroprac-
tors from the requirements of the Basic Sciences Law. The
testimony in the House and Senate Committees did not refer to
the Basic Sciences Certificate at all. Instead, legislators
and witnesses emphasized that the Act was a house-keeping
measure and that it would facilitate the licensing of applicants
who attended chiropractic colleges outside of Texas.   If such a




                               p. 4547
MS.   Betty J. Anderson    - Rage 3   (H-1110)



change as is now suggested were intended by the     Legislature,
we believe a clear expression of such intention would have
and should have emerged from a review of the legislative
history.

     Repeals by implication are not favored. Cordon v. Lake,
356 S.W.Zd 138 (Tex. 1962). A finding that the 1977 Act affects
only the Board's examination requirements harmonizes the bill
with the Basic Sciences Law and accords with the explanations
of the bill expressed while it was before the Legislature. The
Board itself interpreted prior law , which authorized it to grant
licenses on the basis of the national exam, to affect only its
own examination requirement. We feel, therefore, that absent
clear' legislative action to the contrary, we should conclude
that the recent amendment only removes the Board's discretion
to withhold a license from someone who has passed the national
exam and completed other requirements.

     The provision for licensing by reciprocity also provides
that the Board

           shall . . . grant license to practice
           chiropractic to licentiates of other
           states or territories having require-
           ments and practices equal to those
           established by the laws of this State.

V.T.C.S. art 4512b, 9 9. A prior opinion of this office.has
determined that applicants may not be licensed by reciprocity
unless they also satisfy the requirements of the Texas Basic
Sciences Law. Attorney General Opinion V-1081 (1950). Like
applicants for licensing under the reciprocity provision, appli-
cants who have passed the national exam must still present
certificates of proficiency in the Basic Sciences in order to
be licensed by the Board of Chiropractic Examiners.

                          SUMMARY

            Absent a change by the Legislature to the
            contrary, applicants for licensing by the
            Texas Board of Chiropractic Examiners
            must earn a certificate of proficiency in
            the basic sciences in accordance with
            article 459Oc. V.T.C.S. A 1977 amendment
            to article 4512b, V.T.C.S., affects only
            the Board's own examination requirement,
            not the basic sciences requirement.




                               p. 4548
Ms. Betty J. Anderson    - Page 4    (H-1110)



                              Very .truly yours,




                              Attorney General of Texas

APPROVED:




DAVID M. KENDALL, First Assistant.




Opinion Committee

jst




                              p. 4549